                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JULIUS T. MOORE,

               Plaintiff,

                      v.                         CAUSE NO. 1:20-CV-386-WCL-SLC

 DAVID GLADIEUX and ALLEN
 COUNTY COMMISSIONERS,

               Defendants.

                                 OPINION AND ORDER

      Julius T. Moore, a prisoner without a lawyer, filed this lawsuit while detained at

the Noble County Jail, complaining about events surrounding an arrest and detention

in Fort Wayne, Indiana. ECF 1. “A document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      Moore alleges that he was suicidal when arrested, and neither the arresting

officers nor anyone else who searched him discovered a loaded firearm tucked in his

waistband. He says he possessed the firearm upon arrest, throughout an interview at

the Fort Wayne Police Department, and then for four days of his detention in the Allen
County Jail. He is suing for the mental anguish he suffered from being suicidal while in

possession of a loaded firearm and for the risk the firearm posed to his health.

       In this lawsuit, Moore is suing the David Gladieux (the Allen County Sheriff)

and the Allen County Commissioners. In another lawsuit, Moore sues the City of Fort

Wayne and the Fort Wayne Police Department based on the same set of facts. See Moore

v. Fort Wayne, 1:20-cv-385-WCL-SLC (N.D. Ind. filed Nov. 2, 2020). While Moore was at

the county jail, it is unclear whether the Fourth Amendment or the Fourteenth

Amendment was applicable. The Fourth Amendment applies from the time of arrest

until a probable cause hearing before a judge, after which the Fourteenth Amendment

applies. See Pulera v. Sarzant, 966 F.3d 540, 549 (7th Cir. 2020). The exact source of the

constitutional protection, however, does not matter because under either, a plaintiff

“must demonstrate that an official’s actions were objectively unreasonable under the

circumstances.” Id. at 550 (quotation marks omitted).

       Under either standard, Moore has not alleged a cognizable injury to state a claim

under § 1983. A necessary element of a constitutional tort is “that the officer’s act . . .

caused any injury.” Whitlock v. Brueggemann, 682 F.3d 567, 582 (7th Cir. 2012). “[T]here is

no tort—common law, statutory, or constitutional—without an injury, actual or at least

probabilistic.” Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013). Although Moore

alleges that he was suicidal, he did not actually try to kill himself. And the “mental

anguish” he says he suffered by having access to a loaded firearm while suicidal does

not constitute an injury he can sue for under § 1983. Cf. Babcock v. White, 102 F.3d 267,




                                               2
272 (7th Cir. 1996) (“[I]t is the reasonably preventable assault itself, rather than any fear

of assault, that gives rise to a compensable claim under the Eighth Amendment.”).

       Moreover, even if he had alleged a cognizable injury, Moore has not sued a

viable defendant. There is nothing to suggest that the sheriff was the jail officer who

personally searched him or that the sheriff had any personal contact with him at the jail.

Therefore, the sheriff cannot be held personally liable. See Burks v. Raemisch, 555 F.3d

592, 594 (7th Cir. 2009) (“Liability depends on each defendant’s knowledge and actions,

not on the knowledge or actions of persons they supervise.”). Any potential liability,

then, would be in his official capacity as the person in charge of the jail. So, too,

regarding the Allen County Commissioners, who are presumably sued based on their

supervisory authority over the jail. To hold either liable under § 1983, the complaint

must plausibly allege Moore’s case was part of an unconstitutional pattern or practice

attributable to them. See J.K.J. v. Polk Cnty., 960 F.3d 367, 377 (7th Cir. 2020). Nothing

suggests this was anything other than an isolated incident.

       This complaint does not state a claim for which relief can be granted.

Nevertheless, Moore may file an amended complaint if he has additional facts which he

believes would state a claim because “[t]he usual standard in civil cases is to allow

defective pleadings to be corrected, especially in early stages, at least where amendment

would not be futile.” Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). To

file an amended complaint, he needs to use the court-approved form and should

explain in his own words what happened, when it happened, where it happened, who

was involved, and how he was personally injured by the events that transpired,


                                              3
providing as much detail as possible. After he properly completes that form addressing

the issues raised in this order, he needs to send it to the court.

       For these reasons, the court:

       (1) DIRECTS the clerk to write this cause number on a blank Pro Se 14 (INND

Rev. 2/20) Prisoner Complaint form and send it to Julius T. Moore;

       (2) GRANTS Julius T. Moore until July 23, 2021, to file an amended complaint;

and

       (3) CAUTIONS Julius T. Moore if he does not respond by the deadline, this case

will be dismissed pursuant to 28 U.S.C. § 1915A without further notice because the

current complaint does not state a claim for which relief can be granted.

       SO ORDERED on June 21, 2021.

                                                  s/William C. Lee
                                                  JUDGE WILLIAM C. LEE
                                                  UNITED STATES DISTRICT COURT




                                              4
